Citation Nr: 1018291	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  03-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include as being due to an acquired 
psychiatric disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from September 1979 to 
September 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

When the claim originally came before the Board, the issues 
then on appeal were entitlement to service connection for 
PTSD, GERD, and high cholesterol.  Upon reviewing the 
appellant's claim, the Board issued a Decision/Remand in May 
2005.  In that action, the Board denied the appellant's claim 
for entitlement to service connection for high cholesterol 
and remanded the remaining two issues.  The two issues were 
subsequently returned to the Board for review but upon 
reviewing the claims folder, the Board determined that 
further information was needed and the claim was once again 
remanded.  This occurred in August 2007.  The claim has since 
been returned to the Board for review.  


FINDINGS OF FACT

1.  While stationed in the Federal Republic of Germany, the 
appellant has asserted that he was the subject of an 
attempted sexual assault by another soldier.  

2.  Following the attempted sexual assault, the appellant 
began drinking and using illicit drugs, his performance of 
military duties deteriorated, and he was the subject of at 
least two nonjudicial punishment actions.  

3.  The appellant has been diagnosed as suffering from PTSD 
and a VA doctor has indicated that the attempted sexual 
assault was a stressor that contributed to produce the 
disorder.  

4.  A VA doctor has diagnosed the appellant as suffering from 
gastroesophageal reflux disorder that is exacerbated by PTSD. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
PTSD was incurred in or aggravated by the appellant's 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's GERD is proximately due to, the result of, or 
aggravated by his PTSD.  38 U.S.C.A. §§ 1101, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2006 and 2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with these issues given 
the favorable nature of the Board's decision with regard to 
the issues of service connection.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  Posttraumatic Stress Disorder (PTSD)

The appellant contends that while stationed in the Federal 
Republic of Germany, a fellow soldier attempted to sexually 
assault him.  He has stated that the soldier showed him his 
privates and attempted to force the appellant to perform oral 
sex on the soldier.  He reports that as a result of this 
incident, he gradually began drinking to excess and using 
illegal drugs.  It was further suggested that this downward 
spiral of abuse led to poor job performance and disciplinary 
problems until he was discharged from the service.  He avers 
that this incident has produced nightmares and depression.  
In summary, the appellant, along with his representative, has 
claimed that this incident was an extremely stressful 
situation which, in turn, led to the development of PTSD, 
from which the appellant now suffers.

With respect to PTSD, eligibility for a PTSD service 
connection award requires that three elements must be present 
according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the service 
member's service, the service member's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the service member engaged in combat 
or that the service member was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2009).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the service member during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the service 
member was engaged in combat with the enemy and the claimed 
stressor was related to combat, no further development for 
evidence of a stressor is necessary.  If the claimed stressor 
is not related to combat with the enemy, a history of a 
stressor as related by the service member is, in itself, 
insufficient.  Service records must support the assertion 
that the service member was subjected to a stressor of 
sufficient gravity to evoke the symptoms in almost anyone.  
Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, 
and date of occurrence.  Manual M21-1, Part VI, para. 7 
.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the service 
member "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the appellant was engaged in combat with the enemy and 
the claimed stressors are related to such combat, the 
appellant's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2009).

Additionally, in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996), and former M21-1, Part III, 
para. 7.46(c)(2) (October 11, 1995).  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2009).

The appellant had three years of active service in the US 
Army from 1979 to 1982.  He did have "foreign" service, but 
that service was in Germany.  He not serve in a hazardous 
duty area nor was he fired upon by an enemy combatant.  The 
appellant's military occupational specialty was that of a 
systems mechanic (a tank recovery person).  His DD Form 214 
is negative for any valour awards and decorations.  The 
record also does not show that the appellant fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from 
the Army.

As reported, the appellant has stated that he was the subject 
of an attempted assault while in service.  Yet, he also has 
admitted that he had not told anyone of the assault.  

The appellant's principal claimed stressor has nothing to do 
with combat per se or being fired upon by the enemy.  The 
service evidence does not show that the appellant was awarded 
a personal decoration for valourous service.  The stressor is 
not related to the service member being in a war zone or 
hostile territory.  The stressor does not involve the service 
member being in an area that may or may not have received 
rocket or mortar fire.  

The appellant has admitted that around the same time that 
this purported assault occurred, he began drinking heavily.  
He also started using all type of illegal drugs.  In other 
words, he has admitted to willful misconduct and he has also 
insinuated that his interest in service in the US Army 
diminished after this incident.  

Nevertheless, a review of the available medical treatment 
records reveals that the appellant did not start to receive 
treatment until shortly prior to his submission of his claim 
for VA benefits.  Yet, it is also noted that on two separate 
occasions, in January 2001, and then again in August 2006, he 
was diagnosed by VA doctors as suffering from PTSD.  
Moreover, one of the stressors that was enumerated as 
precipitating the development of the condition was the 
attempted sexual assault.  He was also diagnosed with PTSD at 
the Vet Center in June 2002 with the sexual trauma in Germany 
reported as the stressor.  Also, it is indicated in the 
examination reports that behavior changes started around the 
time that the attempted sexual assault occurred.  

In determining whether evidence submitted by an appellant 
concerning a sexual assault is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  See also Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  The appellant's statements that 
he has proffered during the course of this appeal have not 
been contradictory, and his reactions when he has recited his 
account of the sexual assault has suggested that the 
appellant experienced, at least in his mind, a horrendous 
act.  The Board finds that the appellant's statements 
pertaining to the personal assault and subsequent behavioral 
changes are credible, probative, and add weight to the 
overall claim.  

There is a current diagnosis of PTSD, which medical evidence 
links, at least in part, to the inservice stressor of an 
attempted sexual assault of the appellant by another service 
member.  In determining whether service connection is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether the evidence 
is against the claim, in which case service connection must 
be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Medical 
evidence that refutes the appellant's current PTSD diagnosis 
and the etiology of the condition has not been given or 
proffered.  Accordingly, the evidence of record is at least 
in equipoise and service connection for a psychiatric 
disorder - PTSD - is granted.



II.  Gastroesophageal Reflux Disease (GERD)

The other issue on appeal involves gastroesophageal reflux 
disease (GERD) that the appellant claims began while he was 
in service or, alternatively, is etiologically related to his 
psychiatric disorder.  

As a result of his claim and following the Board's review in 
August 2007, the Board requested that the appellant undergo a 
gastrointestinal examination in order to determine whether 
the appellant was suffering from the disorder and if so, 
whether the condition was due to or the result of his service 
or related to a disability that was (or could be) service-
connected.  Such an exam occurred in August 2009.  The 
examiner reviewed the appellant's available medical records 
including the claims folder and physically examined the 
appellant.  Upon completion of the exam, the doctor wrote:

	. . . Chronic GERD well-established 
by clinical history. . . . It is clear 
that psychosocial stressors including his 
PTSD have been consistent precipitants of 
worsened GERD-related symptoms.  

Finding:  
1.  The pt [patient] has GERD.
2.  It is as likely as not that 
psychosocial stressors exacerbated this 
condition.
3.  It is not likely that the patient had 
clinically evident GERD while in service 
(based on his statements and the very 
limited DoD records available for 
review).  

In conjunction with the appellant's claim, the appellant's 
known medical records have been obtained and included in the 
claims folder for review.  The medical documents do show 
treatment for GERD.  These same documents do not however 
contain a medical opinion, that was based on a complete 
review of all of the medical records and the claims folder, 
which is contrary to the assertions made by the VA doctor in 
August 2009.

As reported, service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  

Because the appellant submitted his claim prior to October 
10, 2006 (the effective date of the amended provisions), the 
Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.  When a regulation changes 
and the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); see also 38 C.F.R. § 3.102 (2008).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  In this instance, a VA 
doctor has provided a well reasoned, detailed opinion that is 
consistent with the other evidence of record and included 
access to the accurate background of the appellant.  The most 
probative evidence establishes that while the appellant's 
GERD did not originate in service it is at least aggravated 
by his PTSD, a condition the Board through this Decision has 
service-connected.  As such, secondary service connection is 
warranted in this case.


ORDER

1.  Entitlement to service connection for PTSD is granted.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


